Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group A, including claims 1-9, in the reply filed on 15 Feb. 2022 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 15 Feb. 2022

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Sasaki et al. (JP H05/261853 A, published 12 Oct. 1993, hereinafter Sasaki).
Regarding claims 1-4 and 7-8, Sasaki teaches a fluororesin-decorative sheet comprising a polyvinyl chloride (PVC) resin layer (substrate) (Item 13, Figure 1, see supplied original Japanese patent document, figure is reproduced below) having a foil decorating pattern layer (functional/pattern layer) (Item 14) adhered to a steel sheet (Item 11) (Abstract).  Sasaki teaches that a co-extruded sheet of fluororesin (Item 16) and polyacrylic resin (Item 15) are pressed against the foil decorating pattern layer (Item 14) (Abstract).  


    PNG
    media_image1.png
    148
    364
    media_image1.png
    Greyscale

Figure 1 (a) of Sasaki
16 – Fluororesin layer
15 – Polyacrylic resin layer
14 – Pattern layer
13 – Polyvinyl chloride sheet
12 – Adhesive layer
11 – Steel plate


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (JP H05/261853 A, published 12 Oct. 1993, hereinafter Sasaki).
Regarding claims 5-6, Sasaki teaches the elements of claim 1.
Sasaki does not disclose the surface roughness of his fluorine resin layer (fluorinated polymer resin layer) nor the surface roughness of his weather-resistant resin layer (acrylic resin layer).
It is the examiner’s position that given Sasaki teaches the same acrylic layer and the same fluororesin layer as those claimed, and these layers are formed using co-extrusion as with the current invention, the fluororesin layer would inherently have the same surface roughness value and there would be the same difference in surface roughness values between the fluororesin layer and acrylic resin layer as the claimed invention, and therefore, would fall within the claimed ranges for surface roughness and difference in surface roughness values between the fluororesin layer and the acrylic resin layer.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al. (JP H05/261853 A, published 12 Oct. 1993, hereinafter Sasaki) in view of Imamura et al. (US Patent Application 2015/0055033 A1, published 26 Feb. 2015, hereinafter Imamura) and further in view of Ochiai et al. (“Development of value added acrylic film ‘TECHNOLLOY’”, published 2006, hereinafter Ochiai).
Regarding claims 5 and 6, Sasaki teaches the elements of claim 1.

Imamura teaches an antiblocking layer with a surface roughness Ra of 0.001 to 0.09 [Symbol font/0x6D]m (paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use an exterior film surface with the surface roughness taught by Imamura in decorative sheet taught by Sasaki.  Imamura teaches that amount of surface roughness is preferred amount for antiblocking layers (paragraph 0035), which one of ordinary skill in the art would recognize would be a desirable attribute for an outermost or surface layer. 
Ochiai teaches a surface roughness Ra of 0.022 for an acrylic film (page 3, 2nd column, last paragraph – page 4, 1st column, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use an acrylic film with the surface roughness taught by Ochiai in decorative sheet taught by Sasaki in view of Imamura.  Ochiai teaches that this amount of surface roughness results in very smooth films with consistent smoothness on both sides (page 3, 2nd column, last paragraph – page 4, 1st column, 2nd paragraph).
Thus, the difference between the surface roughness Ra of the acrylic resin layer and the surface roughness Ra of the fluorinated polymer resin layer in the decorative sheet of Sasaki in view of Imamura and further in view of Ochiai would be 0.3 [Symbol font/0x6D]m or less. 

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shinmyo and Tominaga (US Patent Application 2017/0297307 A1, published 19 Oct. 2017, hereinafter Shinmyo).
Regarding claim 1, Shinmyo teaches a decorative sheet that includes a weather-resistant resin layer (Item 4 in Figure 4, reproduced below) comprising acrylic resin and a fluorine resin layer (Item 5 in Figure 4) laminated onto a substrate layer in this order (Abstract), that is, the fluorine resin layer (Item 5) is the outer layer (as shown in Figures 1, 2, 4, and 5).  Shinmyo teaches the metal substrate (Item 7) is stainless steel (paragraphs 0124-0125).


    PNG
    media_image2.png
    190
    372
    media_image2.png
    Greyscale

Figure 4 of Shinmyo
5 – Fluorine resin layer
4 – Weather-resistant resin layer
3 – Adhesion layer
2 – Design pattern layer
1 - Substrate layer
6 – Adhesive layer
52 – Coating film layer
51 – Anodizing film
7 - Metal substrate


In light of the overlap between the claimed laminated steel sheet and that disclosed by Shinmyo, it would have been obvious to one of ordinary skill in the art to use a laminated steel sheet that is both disclosed by Shinmyo and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 

Regarding claim 3, Shinmyo teaches the elements of claim 1, and Shinmyo teaches the fluorine resin layer (Item 5) is the outer layer (as shown in Figures 1, 2, 4, and 5), and Shinmyo teaches that the fluorine resin layer serves to impart surface characteristics (paragraph 0099), thus, this layer must be the outer layer of the laminate.
Regarding claim 4, Shinmyo teaches the elements of claim 1, and Shinmyo teaches that the weather-resistant resin layer is coextruded (paragraph 0104).
Regarding claim 7-8, Shinmyo teaches the elements of claim 2, and Shinmyo teaches a design pattern layer (Item 2) on the surface of the substrate layer (Item 1) (paragraph 0034).  This layer may contain a colorant (paragraphs 0036-0037).
Regarding claim 9, Shinmyo teaches the elements of claim 1, and Shinmyo teaches a decorative sheet with layers in the following order (Figure 4): Item 5 – Fluorine resin layer (fluorinated polymer resin layer), Item 4 – Weather-resistant resin layer (acrylic resin layer), Item 3 – Adhesion layer, Item 2 – Design pattern layer (functional layer), Item 1 - Substrate layer, Item 6 – Adhesive layer, Item 52 – Coating film layer (undercoat layer), Item 51 – Anodizing film (pretreatment layer), Item 7 - Metal substrate (steel sheet).  Shinmyo teaches the substrate layer is polyester resin, polyolefin, polyvinyl chloride (paragraphs 0024-0025).  .

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shinmyo and Tominaga (US Patent Application 2017/0297307 A1, published 19 Oct. 2017, hereinafter Shinmyo) in view of Imamura et al. (US Patent Application 2015/0055033 A1, published 26 Feb. 2015, hereinafter Imamura) and further in view of Ochiai et al. (“Development of value added acrylic film ‘TECHNOLLOY’”, published 2006, hereinafter Ochiai).
Regarding claims 5 and 6, Shinmyo teaches the elements of claim 1.
Shinmyo does not disclose the surface roughness of his fluorine resin layer (fluorinated polymer resin layer) nor the surface roughness of his weather-resistant resin layer (acrylic resin layer).
Imamura teaches an antiblocking layer with a surface roughness Ra of 0.001 to 0.09 [Symbol font/0x6D]m (paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use an exterior film surface with the surface roughness taught by Imamura in decorative sheet taught by Shinmyo.  Imamura teaches that amount of surface roughness is preferred amount for antiblocking layers (paragraph 0035), which one of ordinary skill in the art would recognize would be a desirable attribute for an outermost or surface layer. 
Ochiai teaches a surface roughness Ra of 0.022 for an acrylic film (page 3, 2nd column, last paragraph – page 4, 1st column, 2nd paragraph).
nd column, last paragraph – page 4, 1st column, 2nd paragraph).
Thus, the difference between the surface roughness Ra of the acrylic resin layer and the surface roughness Ra of the fluorinated polymer resin layer in the decorative sheet of Shinmyo in view of Imamura and further in view of Ochiai would be 0.3 [Symbol font/0x6D]m or less. 

Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nambu et al. (JP 2017/170732 A, published 28 Sep. 2017, hereinafter Nambu).
Regarding claims 1-3 and 7-8, Nambu teaches a decorative sheet comprises a polyvinyl chloride raw film layer (Item 1 in Figure 1, see supplied original Japanese patent document, figure is reproduced below) (second sheet), acrylic resin layer (first sheet) (Item 5), printed layer (functional layer) (Item 3) (Abstract and Figure 1).  Nambu teaches an adhesive layer attaches the upper layers (Item 10) to the base material (steel sheet) (Item 12), which is a metal plate made of galvalume steel or stainless steel (paragraphs 0011-0012).  Nambu teaches that his acrylic resin layer is a two-layer structure with an acrylic resin as the lower layer and the polyvinylidene fluoride as the upper layer (paragraph 0031).


    PNG
    media_image3.png
    124
    252
    media_image3.png
    Greyscale

Figure 1 of Nambu
5 – Acrylic resin layer[two layers: PVDF upper layer and acrylic resin is lower layer]
3 – Printing layer
1 – Vinyl chloride resin 
12 – Adhesive layer
11 – Base material


In light of the overlap between the claimed laminated steel sheet and that disclosed by Nambu, it would have been obvious to one of ordinary skill in the art to use a laminated steel sheet that is both disclosed by Nambu and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention. 
Regarding claim 4, Nambu teaches the elements of claim 4, and Nambu teaches that his acrylic resin layer may be formed by any known method, for example extrusion (paragraph 0033).
Given Nambu teaches the use of extrusion to form his acrylic resin layer, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to use co-extrusion to form the two-layer structure of Nambu’s acrylic resin layer.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nambu et al. (JP 2017/170732 A, published 28 Sep. 2017, hereinafter Nambu) in view of Imamura et al. (US Patent Application 2015/0055033 A1, published 26 Feb. 2015, hereinafter Imamura) and .
Regarding claims 5 and 6, Nambu teaches the elements of claim 1.
Nambu does not disclose the surface roughness of his fluorine resin layer (fluorinated polymer resin layer) nor the surface roughness of his weather-resistant resin layer (acrylic resin layer).
Imamura teaches an antiblocking layer with a surface roughness Ra of 0.001 to 0.09 [Symbol font/0x6D]m (paragraph 0035).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use an exterior film surface with the surface roughness taught by Imamura in decorative sheet taught by Nambu.  Imamura teaches that amount of surface roughness is preferred amount for antiblocking layers (paragraph 0035), which one of ordinary skill in the art would recognize would be a desirable attribute for an outermost or surface layer. 
Ochiai teaches a surface roughness Ra of 0.022 for an acrylic film (page 3, 2nd column, last paragraph – page 4, 1st column, 2nd paragraph).
It would have been obvious to one of ordinary skill in the art before the date of the claimed invention to use an acrylic film with the surface roughness taught by Ochiai in decorative sheet taught by Nabmu in view of Imamura.  Ochiai teaches that this amount of surface roughness results in very smooth films with consistent smoothness on both sides (page 3, 2nd column, last paragraph – page 4, 1st column, 2nd paragraph).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kato and Yoshida (JP H11/48401 A, published 23 Feb. 1999) teaches a fluororesin film laminated steel sheet with multiple layers comprising blends of fluororesin and acrylic ester resin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is (571)272-9603.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787